UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-6172


WILLIAM SCOTT DAVIS, JR.,

                   Plaintiff - Appellant,

             v.

HON. W. EARL BRITT; JEFF SESSIONS, USAG; JAMES GARNETT, JR., PRJ;
DONALD HUNTER, PRJ; USMS UNKNOWN DEPUTY,

                   Defendants - Appellees.



                                     No. 20-6376


WILLIAM SCOTT DAVIS, JR.,

                   Plaintiff - Appellant,

             v.

HON. W. EARL BRITT; JEFFERSON B. SESSIONS III, USAG; JAMES W.
GARNETT, JR., PRJ; DONALD HUNTER, PRJ; USMS UNKNOWN DEPUTY,

                   Defendants - Appellees.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00166-MSD-LRL)


Submitted: June 26, 2020                                       Decided: July 21, 2020
Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                              2
PER CURIAM:

      William Scott Davis, Jr., appeals the district court’s order transferring his 28 U.S.C.

§ 2255 (2018) motion to the United States District Court for the Eastern District of North

Carolina. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Davis v. Britt, No. 2:18-cv-00166-MSD-

LRL (E.D. Va. May 25, 2018). We deny Davis’ motions for a certificate of appealability

as unnecessary, see Harbison v. Bell, 556 U.S. 180, 183 (2009), and deny his motion to

supplement. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3